Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things:  A processor, comprising: a compute fabric, comprising an array of compute nodes and interconnects that configurably connect the compute nodes; and a controller, configured to: receive a software program represented as a set of interconnected Data-Flow Graphs (DFGs), each DFG specifying code instructions that perform a respective portion of the software program; schedule execution of the DFGs  one at a time; and for each DFG being scheduled, configure at least some of the compute nodes and interconnects in the compute fabric to execute the code instructions specified in the DFG, and send to the compute fabric multiple threads that each executes the code instructions specified in the DFG, such that for a first DFG that is scheduled before a second DFG, at least some of the compute nodes and interconnects in the array are configured to execute the first DFG at a first time, and the same compute nodes and interconnects are then reconfigured to execute the second DFG at a second time, later than the first time.” The closest prior art includes Dhayapule (patent application publication No. 2016/0314175) and May (patent application publication No. 2004/0003220). 
Dhayapule taught A processor, comprising (e.g., see fig. 1 for the overall system, see fig.7 for the DFG, fig. 8 for the algorithm that implements the DFG): a compute fabric, comprising an array of compute nodes(servers 110a-110n) and interconnects set of interconnected Data-Flow Graphs (DFGs), each DFG specifying code instructions that perform a respective portion of the software program… schedule execution of the DFGs  one at a time; and for each DFG being scheduled, configure at least some of the compute nodes and interconnects in the compute fabric to execute the code instructions specified in the DFG, and send to the compute fabric multiple threads that each executes the code instructions specified in the DFG, such that for a first DFG that is scheduled before a second DFG, at least some of the compute nodes and interconnects in the array are configured to execute the first DFG at a first time, and the same compute nodes and interconnects are then reconfigured to execute the second DFG at a second time, later than the first time.” 
The other independent claim recites similar limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al-Wattar, A. et al., Efficient On-line Hardware/Software Task Scheduling for Dynamic Run-Time Reconfiguration System, 2012,IEEE pp. 401-406.
Kim (patent application publication No. 2014/0259020) disclosed scheduler for reconfigurable architecture (e.g., see abstract).
Epstein (paten application publication 2018/0357049) data flow graph configuration ((e.g., see abstract).
Fleming (patent application publication No. 2019/0042513) disclosed system for operation on configurable spatial accelerator (e.g. see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183